Citation Nr: 0108805	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  99-10 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to February 1, 1998 
for the payment of a 30 percent disability evaluation for 
glomerulonephritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO).


REMAND

A preliminary review of the record discloses that additional 
action by the RO is warranted before the Board may proceed 
with further appellate review.  The record shows that the RO 
initially granted the veteran service connection for 
glomerulonephritis in a July 1965 rating decision and 
assigned a 30 percent evaluation effective from June 17, 
1965.  The veteran's separation record (DD Form 214) revealed 
that he had been transferred to the temporary disability 
retired list, effective June 17, 1965, and was in receipt of 
temporary disability retired pay from the Navy.  

Accordingly, in the August 3, 1965 award letter, the RO 
informed the veteran that he needed to elect compensation or 
waive a portion of his retired pay and his compensation would 
be reduced by the amount of retirement pay he had already 
received (VA FL 21-826).  The appropriate forms (21-665) were 
enclosed with the August 3, 1965, award letter.  The veteran 
was instructed to complete Section I of the form, return it 
and two copies of the form to the RO, and retain the fourth 
copy for his records.  If no reply was received within 30 
days from the date of the letter, the veteran was informed 
that the RO would assume he did not desire compensation at 
that time.  

The claims folder contains no verification that the veteran 
responded to the RO's August 1965 notification with an 
election of VA compensation or waiver of retired pay.  In 
July 1967, the RO received notification from the Chief of 
Naval Personnel that the veteran had been discharged from the 
temporary disability retired list.  

At his November 2000 hearing before the undersigned, the 
veteran testified that he received the August 1965 
notification from the RO and that within a week he mailed an 
election of VA compensation to the RO.  No action was taken 
by VA to process payment of compensation at the time and, 
according to the veteran, he was a young man, retained no 
copies of the records and forgot about it.  The veteran and 
his representative observed at the hearing, however, that the 
veteran's claims folder included misfiled documents (from 
January 1972) pertaining to a debt collection for another 
veteran and speculated that some of the veteran's records, 
including the election of VA benefits, might also have been 
misfiled.  In any event, no further action was taken with 
respect to the veteran's claim until January 1998 when he 
requested that it be reopened.  

In light of the misfiled documents in 1972 and the veteran's 
contentions, the lack of any documentation from the veteran 
between the August 1965 rating decision and the veteran's 
January 1998 claim, the Board agrees the RO should conduct a 
search for the veteran's records before a final decision on 
his appeal.  In particular, the RO should attempt to locate 
and check the claims file of J. P. H., the other claimant 
whose records were misfiled in the veteran's claims file 
(apparently based on an incorrect terminal claim digit that 
then matched the veteran's claim number).

In addition, in view of the July 1967 notice from the Chief 
of Naval Personnel that the veteran was removed from the 
Disability Retired List and awarded severance pay, the RO 
should consider whether this document might have constituted 
an informal claim for VA compensation benefits or further 
inquiry as to the amount of severance pay, subsequently 
reported to have been $282 effective June 30, 1967. (At 
present, the claims file contains no documentation that the 
RO inquired of the amount of severance pay or contacted the 
veteran regarding his right to VA compensation.)

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should conduct a search 
according to established procedures for 
all documents pertaining to the veteran.  
In particular, the RO should review the 
claims file of J.P. H. to ensure that no 
documents pertaining to the veteran have 
been misfiled with these records.

2.  If an election of VA benefits from 
the veteran is not located, the RO should 
determine whether the July 1967 notice 
from the Chief of Naval Personnel 
constituted an informal claim on behalf 
of the veteran or imposed any duty on the 
RO.

3.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, and be afforded the appropriate 
length of time in which to respond before 
the record is returned to the Board for 
further review

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a Board 
decision on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2000).

 



